Citation Nr: 0004907	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-48 056	)	DATE
	)
	)

On appeal certified by the 
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for joint pain, to 
include as due to undiagnosed illness. 

3.  Entitlement to service connection for memory loss, to 
include as due to undiagnosed illness. 

4.  Entitlement to service connection for a stomach disorder, 
to include as due to undiagnosed illness. 

5.  Entitlement to service connection for sleeplessness, to 
include as due to undiagnosed illness. 

6.  Entitlement to service connection for sores and 
infections, to include as due to undiagnosed illness. 

7.  Entitlement to service connection for weakness in the 
arms and legs, to include as due to undiagnosed illness. 

8.  Entitlement to service connection for shortness of 
breath, to include as due to undiagnosed illness. 

9.  Entitlement to service connection for lumps, to include 
as due to undiagnosed illness. 

10. Entitlement to service connection for heat intolerance, 
to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The appellant had active service from September 1966 to March 
1970, March 1976 to July 1979, and from January to August 
1991 with service in the Persian Gulf.  He also performed 
periods of additional service with reserve and national guard 
units.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  He filed a notice of disagreement 
later that same month, and the RO issued a statement of the 
case in November 1994.  The veteran timely appealed these 
claims later in November 1994.  The claim was later 
transferred to the Indianapolis, Indiana RO.

The Board notes that the appellant had appealed the issue of 
entitlement to service connection for bilateral rotator cuff 
tendinitis.  In December 1998, however, the RO granted 
service connection and assigned respective 20 percent ratings 
for each shoulder.  Therefore, given that this issue has been 
granted it is no longer on appeal.  38 U.S.C.A. § 7104.  

On appeal it appears that the representative in September 
1999 attempted to file a notice of disagreement (NOD) to the 
ratings assigned in December 1998.  The Board notes that a 
notice of disagreement must be filed, "with the activity 
which entered the determination with which disagreement is 
being expressed."  38 U.S.C.A. § 7104 (West 1991).  Hence, 
the NOD should have been filed with the RO, and not the 
Board.  The representative's submission is, however, referred 
to the RO for all appropriate consideration, to include 
whether the NOD was filed on a timely basis.  

In January 2000, the veteran withdrew his request for a 
Travel Board hearing. 


FINDING OF FACT

The claims of entitlement to service connection for 
fibromyalgia, joint pain, memory loss, a stomach disorder, 
sleeplessness, sores and infections, weakness in the arms and 
legs, shortness of breath, lumps, and heat intolerance are 
not supported by cognizable evidence demonstrating that the 
claims are plausible or capable of substantiation.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
fibromyalgia, joint pain, memory loss, a stomach disorder, 
sleeplessness, sores and infections, weakness in the arms and 
legs, shortness of breath, lumps, and heat intolerance are 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to each of the appellant's claims the legal 
question to be answered initially is whether he has presented 
evidence of well-grounded claims; that is, claims that are 
plausible.  If a claim is not well-grounded claim, the appeal 
must fail and there is no duty to assist with any further 
development.  38 U.S.C.A. § 5107(a).  As will be explained 
below, the Board finds that the veteran's claims are not well 
grounded.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Additionally, service connection may be established 
for chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1) (1999).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 38 C.F.R. § 3.317 (a)(2- 
5).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims, 
lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's active duty service medical 
records show no indication of any diagnosis of, fibromyalgia, 
joint pain, memory loss, sores and infections, weakness in 
the arms and legs, shortness of breath, lumps, or heat 
intolerance, to include records maintained during his Gulf 
service.  The service medical records do note the appellant's 
self-report of stomach trouble in May 1988.  Physical 
examination disclosed at that time showed no abnormality, and 
no diagnosis was entered.  

Although a July 1991 report of medical history noted the 
appellant's statement that he had stomach and sleeping 
troubles, there was no clinical evidence of any disorder.  A 
discharge examination report is not of record.  

Postservice, in a November 1992 report of medical history, 
which was part of a periodic examination for the reserves, 
the veteran denied a history of stomach or sleeping problems, 
and examination was negative for each of the claimed 
disorders.  

An April 1994 VA examiner opined that the veteran had 
symptoms which began after his Persian Gulf service.  These 
symptoms consisted of abdominal bloating, muscle and joint 
pain, epigastric and sour eructation, and poor memory, the 
cause of which had not been determined.  The examiner did not 
link the symptoms to service.  With respect to stomach 
bloating, subsequent testing indicated that the veteran had 
gastroesophageal reflux disease (GERD), and an April 1994 x-
ray study of his small bowel revealed a few short segments in 
the mid-abdomen that revealed narrowing with slight 
separation.  This raised a question of granulomatous disease, 
such as Crohn's disease, or a mass that was separating the 
loops of the small bowel with secondary narrowing such as a 
lymphoma.  In May 1994, a service examiner diagnosed a 
granulomatous disease of the small intestine.

In November 1994, the veteran reported to reserve medical 
personnel a history of chronic joint pain, abdominal 
bloating, joint pain, sweats, and transient periods of short 
term memory loss.  The appellant was noted to be being 
followed by VA.  No diagnosis was entered.

In January 1995, the veteran was hospitalized for a phase II 
Persian Gulf illness examination.  Complaints of arthralgia, 
myalgia, heat intolerance, memory loss, sleep disturbance and 
fatigue were noted.  The veteran was noted to have a prior 
diagnosis of GERD.   While hospitalized, an examiner found 
the veteran to have insomnia and memory loss that was likely 
related to fatigue.  A rheumatologic examination entered 
diagnoses of fibromyalgia along with diffuse tender points, 
chronic pain complaints and sleeping problems, all consistent 
with fibromyalgia.  Finally, an infectious disease 
examination revealed no evidence of infectious disease 
acquired in the Gulf.  The examiner opined that the veteran's 
significant sleep disturbance was possibly the ultimate 
etiology for decreased memory and concentration, along with 
some arthralgia.  The diagnoses at discharge were possible 
fibromyalgia, GERD, and sleep disturbance.

In October 1998, the appellant presented sworn testimony 
regarding each of the claimed issues.  He also has submitted 
numerous lay statements concerning the nature, extent, and 
etiology of the claimed disabilities.

The Board initially turns to the veteran's entitlement to 
service connection for the claimed disorders on a direct 
basis and notes that the service medical records do not 
reveal a diagnosis of fibromyalgia, chronic joint pain, 
memory loss, a stomach disorder, sleeplessness, sores, 
infections, lumps, extremity weakness, shortness of breath, 
and/or heat intolerance.  Additionally, postservice the 
veteran has not been diagnosed with sores, infections, 
shortness of breath, and/or heat intolerance.  Finally, while 
the veteran has been diagnosed postservice with fibromyalgia, 
chronic pain due to fibromyalgia, GERD, and sleeping problems 
due to fibromyalgia, there is no competent medical evidence 
linking any claimed disorder to the veteran's active duty 
service.  Without competent evidence of a current disability 
which is linked by competent evidence to service, the Board 
must find that these claims are not well grounded, and they 
must be denied.

With respect to the appellant's entitlement to benefits under 
the regulations governing disability due to an undiagnosed 
illness, the Board notes that the veteran's symptoms of 
chronic pain, and sleeping problems have both been 
established as being due to fibromyalgia.  As these symptoms 
have been associated with a known illness they are not due to 
an undiagnosed illness.  As such, the provisions of 38 C.F.R. 
§ 3.317 are not for application.  Additionally, because 
fibromyalgia and GERD are known clinical entities they cannot 
be symptoms of an undiagnosed illness.  As such, the 
provisions of 38 C.F.R. § 3.317 are again not for 
application.  

Finally, with respect to the appellant's claims of 
entitlement to service connection for memory loss, sores, 
infections, lumps, extremity weakness, shortness of breath 
and heat intolerance, the Board notes that under 38 C.F.R. § 
3.317, there must be objective indications of a chronic 
disability which include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
or other, non-medical indicators that are capable of 
independent verification.  In this case, however, there is no 
competent medical evidence perceptible to an examining 
physician, and there is no other competent evidence providing 
independent verification that the appellant suffers from an 
undiagnosed illness manifested by chronic memory loss, sores, 
infections, lumps, extremity weakness, shortness of breath, 
and/or heat intolerance.  Without such competent these claims 
must be denied as not well grounded.

The benefits sought on appeal are therefore denied.

In reaching these decisions the Board considered the 
veteran's testimony that he developed the claimed disorders 
as a result of service.  The Board notes, however, that while 
he is certainly capable of providing the testimony offered in 
October 1998 before a hearing officer at the RO, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The same is true for the 
statements provided by the veteran's spouse, brother, service 
buddies, employer, and friends.  Id.  Causative factors of a 
disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show the veteran had any of the 
claimed disorders, and as the appellant has submitted no 
medical opinion or other competent evidence to support his 
claim that these disorders are in anyway related to his 
period of service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claims are 
well grounded.  38 U.S.C.A. § 5107.

Although the Board has disposed of the foregoing claims on a 
ground different from that of the RO, that is, whether the 
claims are well grounded rather than whether he is entitled 
to prevail on the merits, the veteran has not been prejudiced 
by the Board's decision.  In assuming that the claims were 
well grounded, the RO accorded the veteran greater 
consideration than his claims warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette.


ORDER

Service connection for fibromyalgia, joint pain, memory loss, 
a stomach disorder, sleeplessness, sores and infections, 
weakness in the arms and legs, shortness of breath, lumps, 
and heat intolerance is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

